Title: To James Madison from Henry Lee, 7 December 1787
From: Lee, Henry
To: Madison, James


dear Madison
Stratford Decr. 7t. 87
Having a few moments only to devote, you must be satisfied with a very laconic letr. Such is my distance from the line of posts, that to use it, I must avail myself of accidental conveyances, which are often like the present, sudden. It is with real Grief I inform you that by a late vote of the assembly of Virga. on a collateral question, they have manifested hostility to the new constitution. Henry whose art is equal to his talents for declamation, conducted this business & gained a majority on the vote of sixteen.

We are told by Gentlemen from Richmond, that the whole district south of James river are in the opposition. In this corner the people are warmly attached to the new system, but we are small in size, being only four or five countys.
I saw Genl. Washington on my return, he continues firm as a rock. The Pages are all zealous abettors of the constitution so is R Wormely & F. Lightfoote Lee. Both of these Gentlemen are candidates for the convention. The last is an important acquisition & breaks the influence of the stratford Lees. It becomes you to return in time to secure your election. If possible let me see you. I have offered myself for Westmoreland, but such is the number who contend for this distinction, it is not probable that I may succeed. God bless you—
Henry Lee
